1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for: Defendants CITY OF BAKERSFIELD, BROCKETT MUELLER,
                    and JOHN OTTERNESS
12

13
                                       UNITED STATES DISTRICT COURT
14
                                      EASTERN DISTRICT OF CALIFORNIA
15

16   MATTHEW MONSIBIAS,                                  )       Case No. 1:18-CV-01390-DAD-JLT
                                                         )
17                  Plaintiff,                           )       STIPULATION OF DISMISSAL
                                                         )       AND [PROPOSED] ORDER CLOSING THE
18
            vs.                                          )       ACTION
19                                                       )       (Doc. 16)
     CITY OF BAKERSFIELD;                                )
20   BROCKETT MUELLER;                                   )
     JOHN OTTERNESS; and                                 )
21
     Does 1 through 100, inclusive,                      )
22                                                       )
                    Defendants.                          )
23                                                       )
24

25
            IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, through their

26
     respective counsel, that the above-referenced matter be dismissed in its entirety with prejudice. Each party

27
     is to bear its own attorneys’ fees and costs.

28
     ///




                                                             1
1    Dated: April 11, 2019.                               MARDEROSIAN & COHEN
2
                                                                  /s/ Michael G. Marderosian
3
                                                          By:___________________________________
4
                                                                Michael G. Marderosian,
5                                                               Attorneys for Defendants
                                                                above-named.
6

7
     Dated: April 11, 2019.                               RODRIGUEZ & ASSOCIATES
8
                                                                  /s/ Danay Gonzalez
9

10
                                                          By:________________________________
                                                                Danay Gonzalez,
11                                                              Attorneys for Plaintiff
12

13
                                                       ORDER
14
            The parties have stipulated to the action being dismissed with prejudice. (Doc. 16) The Federal
15
     Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the
16

17
     Court. Because all parties who have appeared in the action signed the stipulation (Doc. 22), it

18   “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

19   Accordingly, the Clerk of Court is DIRECTED to close this action.

20

21   IT IS SO ORDERED.

22
        Dated:     April 11, 2019                             /s/ Jennifer L. Thurston
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28




                                                         2
